UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6840



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LARRY JAMES HILLIAN, a/k/a Larry,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-96-62-3-V)


Submitted:   July 12, 2001                 Decided:   July 26, 2001


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry James Hillian, Appellant Pro Se. Robert Jack Higdon, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larry James Hillian appeals the district court’s order denying

his Fed. R. Civ. P. 60(b)(6) motion.   We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.*

See United States v. Hillian, No. CR-96-62-3-V (W.D.N.C. Apr. 27,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       To the extent Hillian attempts to appeal previous court
orders in his informal brief, his appeal is untimely as to those
orders. See Fed. R. App. P. 4(a).


                                 2